12-1353-cv
United States v. Trudeau

                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER").
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Daniel Patrick Moynihan United
States Courthouse, 500 Pearl Street, in the City of New York, on
the 11th day of June, two thousand twelve.
PRESENT:
             RALPH K. WINTER,
             JOSEPH M. McLAUGHLIN,
             DENNY CHIN,
                       Circuit Judges.

- - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA,
          Appellee,

             v.                                         12-1353-cv

WILLIAM A. TRUDEAU, JR.,
          Defendant-Appellant.
- - - - - - - - - - - - - - - - - - -x
FOR APPELLEE:                        RAHUL KALE (Sandra S. Glover, on
                                     the brief), Assistant United States
                                     Attorneys, for David Fein, United
                                     States Attorney for the District of
                                     Connecticut, New Haven,
                                     Connecticut.


FOR DEFENDANT-APPELLANT:             ROSS H. GARBER, Shipman & Goodwin
                                     LLP, Hartford, Connecticut (James
                                     K. Filan, FILAN LLC, Westport,
                                     Connecticut, on the brief).

             Appeal from an order of the United States District

Court for the District of Connecticut (Hall, J.).
           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the order of the district court is AFFIRMED.

           Defendant-appellant William A. Trudeau, Jr., appeals

from the district court's oral ruling of March 22, 2012, denying

Trudeau's Motion to Review Revocation of Defendant's Bond.     We

assume the parties’ familiarity with the underlying facts,

procedural history of the case, and the issues on appeal.

           "'[U]nless we believe that the findings of the district

judge were clearly erroneous or that [s]he committed an error of
law," we will affirm the revocation of bail.    United States v.

LaFontaine, 210 F.3d 125, 130 (2d Cir. 2000) (quoting United

States v. Gotti, 794 F.2d 773, 778 (2d Cir. 1986)).

           The district court found probable cause to believe that

Trudeau had committed four crimes while on release.    Furthermore,

the district court found that Trudeau had failed to rebut the

presumption that "no condition or combination of conditions of

release" would assure that he would not "pose a danger to the

safety of any other person or the community."    18 U.S.C. §

3148(b).   Neither of these findings was clearly erroneous.

           Trudeau argues principally that the four crimes were

only minor economic crimes that did not warrant revocation of

bail.   Even assuming that they were minor economic crimes, the

district court acted within its discretion when it found that a

person who apparently had committed four additional crimes while

on bail posed a danger to the community.



                                 2
          Trudeau also argues that the length of his pre-trial

detention is excessive.   Much of the delay, however, is

attributable to Trudeau himself.       Indeed, Trudeau failed to find

new counsel in a timely manner (after declining the trial court's

offer to appoint one), and he also declined the government's

offer to advance the trial date.       The record reflects no
intentional or unwarranted delay by the prosecution.

Nonetheless, we affirm the district court's decision without

prejudice to Trudeau filing a motion in this Court to recall the

mandate and reinstate his appeal if there are further substantial

delays not attributable to him.    See United States v. Salameh, 84

F.3d 47, 50 (2d Cir. 1996) (holding that "a court of appeals

always has authority to restore appellate jurisdiction over a

case that has been remanded to a district court" through grant of

a motion to recall mandate).

          We have considered Trudeau's other arguments on appeal

and have found them to be without merit.      Accordingly, the order

of the district court is hereby AFFIRMED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                   3